                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 KEITH DIERINGER and CATHARINA                       Case No. 3:19-cv-1957-SB
 DIERINGER,
                                                     ORDER
                Plaintiffs,

         v.

 RONALD-KENNETH: STRASSER,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on December 5, 2019. ECF 3. Magistrate Judge Beckerman, after

conducting a sua sponte review, recommended that this case be remanded to the state court for

lack of subject matter jurisdiction. Defendant Strasser had removed this state court landlord-

tenant eviction case to federal court.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

PAGE 1 – ORDER
§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Defendant timely filed an “incomplete” objection, although Defendant also filed a

“demand” (without filing a motion) for additional time to obtain evidence of whether Magistrate

Judge Beckerman had proper legal authority and “evidence of a Federal takeover of Oregon

connected to the Civil War and/or the Great Depression and/or the Oregon Constitutional

Amendments of 1910 . . . to prove federal jurisdiction.”). The Court denied the “demand” for

more time and required Defendant to file a motion to extend court deadlines. No such motion

was filed.

       Defendant’s objections include only nonsensical arguments such as that the “OR” as

listed in Plaintiff’s complaint in the subject address of the eviction, “9915 SE Foster Rd., Rm. B,



PAGE 2 – ORDER
Portland, OR 97266,” is not a reference to the state of Oregon but is “a Federal region which is

administered under some variety of Emergency Rule or Martial Law.” Defendant also asserts

that he is not a citizen of any state but is instead is “subject to the state of nature,” and thus he

asserts diversity jurisdiction. These arguments are all rejected. After a de novo review, the Court

ADOPTS Judge Beckerman’s Findings and Recommendation.

        Defendant also filed a “Notice and Demand to Alter or Amend Order on Incomplete

Objection to Magistrate’s Findings and Recommendation Dated 12/5/2019, Pursuant to

F.R.C.P. 59(e).” Because no judgment has been entered, this motion is one under Rule 60, not

Rule 59(e). Defendant questions whether the undersigned judge is “properly in office” and

demands more time to obtain the evidence regarding Judge Beckerman and the federal takeover

of the state of Oregon. This motion is denied.

        The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation,

ECF 3. This case is REMANDED to the Circuit Court of the State of Oregon for the County of

Multnomah. The Clerk of the Court is directed to send the file in this case to the Clerk of the

Multnomah County Circuit Court. Defendant’s motion for reconsideration, ECF 10, is DENIED.

        IT IS SO ORDERED.

        DATED this 15th day of January, 2020.


                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 3 – ORDER
